DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 4 states “…a proximal end arranged to penetrate cardiac tissue” and line 8 states “wherein the cardiac tissue is sandwiched between…”. The claim is a device claim and cannot positively claim human tissue or else a 101 rejection is applicable. Since the claim initially has the cardiac tissue has functional language, line 8 will be interrupted as a functional capability of the cardiac tissue being configured to be sandwiched between the balloon and disc. However, for clarity purposes, the claim should clearly have the cardiac tissue be used in a functional manner. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the sheath space" in line 3  There is insufficient antecedent basis for this limitation in the claim. For examination the sheath space will be interpreted as a sheath space.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,002,557 to Hasson.
As to claim 1, Hasson discloses a device capable of being an intra-cardiac introducer (col. 3 ll. 40-43) comprising: a sheath (36) including a tubular portion having an inner wall (the inner wall that defines the lumen 78 as seen in figure 2) and an outer wall (the outer wall that that defines lumen 78 as seen in figure 2) spaced apart from the inner wall to define an annular space (78), the sheath defining a distal end and a proximal end and arranged to penetrate cardiac tissue (via 28); a hub (72) connected to the proximal end of the sheath; an intracardiac stabilization balloon (30) coupled to the distal end of the sheath; and an external stabilization disc (42, col. 3 ll. 62-66) slidingly positioned along the sheath; wherein the cardiac tissue is sandwiched between the intracardiac stabilization balloon and the external stabilization disc to secure the position of the sheath in the cardiac tissue (col. 4 ll. 30-45, the tissue 12 is capable of being cardiac tissue).
As to claim 2, Hasson discloses a valve system (60, col. 4 ll. 67-col. 5 ll. 1) coupled to the hub to provide hemostasis during transventricular surgery. 
As to claim 3, Hasson discloses the valve system includes a first valve (60,64) coupled to a proximal end of the hub and second valve (88) positioned within a cavity of the hub, and wherein the valve includes a curvilinear slit positioned over the annular space (figure 1, the threads can define a curvilinear slit and there the flange that comprise the threads can be positioned over the space).
As to claim 4, Hasson discloses the intracardiac stabilization balloon transitions between an inflated state and a deflated state (col. 3 ll. 67-col. 4 ll. 9 )
As to claim 5, Hasson discloses the balloon is coupled to the wall of the tubular portion (figure 2).
As to claim 10, Hasson discloses the inner wall includes a hollow interior (where 24 extends) and is configured to receive a guidewire with an inner dilator in place for device insertion (figure 1). The hollow interior is capable of receiving a guidewire with an inner dilator. In other words the guidewire and dilator are not positively claimed, so the spike 24 can be dilator that also housing a guidewire.  
Claims 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2007/0213675 to Albrecht.
As to claim 1, Albrecht discloses a device capable of being an intra-cardiac introducer (paragraph 10) comprising: a sheath (300) including a tubular portion having an inner wall (250) and an outer wall (320) spaced apart from the inner wall to define an annular space (332, figure 29, paragraph 97), the sheath defining a distal end and a proximal end and arranged to penetrate cardiac tissue (230, paragraph 4); a hub (310) connected to the proximal end of the sheath; an intracardiac stabilization balloon (400, figure 13, 17, paragraph 62, 63) coupled to the distal end of the sheath; and an external stabilization disc (513, 428 figure 17) slidingly positioned along the sheath; wherein the cardiac tissue is sandwiched between the intracardiac stabilization balloon and the external stabilization disc to secure the position of the sheath in the cardiac tissue (figure 17).
As to claim 2, Albrecht discloses a valve system (460, 350, 220) coupled to the hub to provide hemostasis during transventricular surgery. 
As to claim 3, Albrecht discloses the valve system includes a first valve (460,350) coupled to a proximal end of the hub and second valve 220) positioned within a cavity of the hub, and wherein the valve includes a curvilinear slit positioned over the annular space (figure 13, 24, the collar can be a part of the valve system, has a curvilinear slit  that defines the first and second tabs 478,480, and will be able to position over the annular space ).
As to claim 4, Albrecht discloses the intracardiac stabilization balloon transitions between an inflated state and a deflated state (paragraph 62, 63)
As to claim 5, Albrecht discloses the balloon is coupled to the outer wall of the tubular portion (figure 13, 17).
As to claim 8, Albrecht discloses the inner wall defines a slot (268, paragraph 56, figure 14) that extends from the distal end of the proximal end to facilitate movement of each of a plurality of sutures into and out of the annular space. The sutures are not positively claimed, so therefore the channels will be capable of movement of the sutures into and out of the annular space. The suture would be capable of movement based on the movement of the fluid as disclosed in paragraph 97.
As to claim 9, Albrecht discloses a first and second rib (the structure that defines the grooves 260,270, alternatively 362,372) extending from the inner wall to the outer wall to fixedly attach the inner wall to the outer wall. Either the structure that will the define the channels can attach the walls, or the projections which do extend between the proximal ends of the inner and outer walls can secure the walls to eachother.  
As to claim 10, Albrecht discloses the inner wall includes a hollow interior (where 230 extends) and is configured to receive a guidewire with an inner dilator in place for device insertion (figure 1). The hollow interior is capable of receiving a guidewire with an inner dilator. In other words the guidewire and dilator are not positively claimed, so the dilator 230 and a guidewire can be positioned within the inner wall.  
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2004/0092965 to Parihar.
As to claim 11, Parihar discloses an intra-cardiac introducer device comprising: a sheath (304) including a tubular portion having an inner wall (the inner part of 206, that defines inner 236) and an outer wall (outer part of 206 that defines 236) each extending from a distal end to a proximal end (figure 4-6), the inner wall and the outer wall arranged concentrically to define an annular space (236, as seen as groove in figure 13); a hub (proximal end of 204) connected to the proximal end of the sheath; and a suture retention system (302) removably coupled to the hub, the suture retention system including a body (body of 302, figure 16), a plurality of slots (312) on the body configured to receive sutures, and an orientation marker (“key”, paragraph 72) configured to identify a position of the sutures relative to a patient's heart, wherein the sutures are selectively disposed at least partially within the annular space (paragraph 69).
As to claim 12, Parihar discloses a valve system (112) coupled to the hub and configured to provide hemostasis during transventricular surgery. 
As to claim 13, Parihar discloses the valve system includes a first valve (112) coupled to a proximal end of the hub and second valve (230) positioned within a cavity of the hub, and wherein the valve includes a curvilinear slit (120 or 222) positioned over the annular space (figure 3, the valve is positioned over the annular space).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2004/0092985 to Parihar.
As to claim 11, Parihar discloses an intra-cardiac introducer device comprising (paragraph 46): a sheath (300) including a tubular portion having an inner wall (102) and an outer wall (302) each extending from a distal end to a proximal end (figure 6), the inner wall and the outer wall arranged concentrically to define an annular space (304); a hub (122) connected to the proximal end of the sheath; and a suture retention system (156) removably coupled to the hub, the suture retention system including a body (body of 156, figure 3c), a plurality of slots (158) on the body configured to receive sutures, and an orientation marker (either the one hole 160, or 180 “marker” paragraph 56) configured to identify a position of the sutures relative to a patient's heart (either the marker can identify the orientation or the one hole can identify the orientation), wherein the sutures are selectively disposed at least partially within the annular space (the suture as seen in figure 16a-c, can be within the annular space of figure 5,6). If however, it would not be known that the embodiments of Parihar would be used together with respect to using the suture anchor within the annular groove, paragraph 77 does disclose the modification can be made. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the sheath of figure 6, with the suture anchor of figure 3 in order to secure the suture within the device during the medical procedure. 
As to claim 12, Parihar discloses a valve system (“duckbill valve”, paragraph 47), coupled to the hub and configured to provide hemostasis during transventricular surgery. 
Claims 11, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2002/0095164 to Andreas.
As to claim 11, Andreas discloses a device capable of being intra-cardiac introducer (paragraph 88) comprising: a sheath (400) including a tubular portion having an inner wall (402) and an outer wall (440) each extending from a distal end to a proximal end (figure 1, 36), the inner wall and the outer wall arranged concentrically to define an annular space (space where sutures 422 extend as seen in figure 2a,b3, and/or interior space 908 as seen in figure 36 ); a hub (441) connected to the proximal end of the sheath; and a suture retention system (403, 92) removably coupled to the hub, the suture retention system including a body (body of 92, figure 9,), a plurality of slots (slots of 92 that will retain the sutures, figure 9, paragraph 108) on the body configured to receive sutures, and an orientation marker (403) configured to identify a position of the sutures relative to a patient's heart, wherein the sutures are selectively disposed at least partially within the annular space (figure 2a,b, 9, 36, paragraph 93). If however, it would not be known that the embodiments of Andreas would be used together with respect to using the suture holder 92 with the base trocar embodiment of figure 1, paragraph 181 does disclose the modification can be made. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the suture holder of figure 9, with the sheath of figure 1-3 in order to secure the suture within the device during the medical procedure. 
As to claim 19, Andreas discloses the inner wall defines a slot (420 of figure 2b, the slot/guide 86/88 as seen in figure 9, figure 10, or 54, 780, ) that extends from the distal end of the proximal end to facilitate movement of each of a plurality of sutures into and out of the annular space. The different slots or lumens as disclosed, can read on the slot, and can be a part of the inner wall that will allow facilitate movement of the sutures.
As to claim 20, Andreas discloses a first and second rib (the ribs that defines the space between the sutures, figure 3, or springs 992 and ridges 904 in figure 36 that can be applied to the annular space ) extending from the inner wall to the outer wall to fixedly attach the inner wall to the outer wall.
Claims 1, 2, 4, 5, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0092985 to Parihar in view of U.S. Patent Publication 2005/0165432 to Heinrich.
As to claim 1, 4, 5, Parihar discloses an intra-cardiac introducer device comprising (paragraph 46): a sheath (300) including a tubular portion having an inner wall (102) and an outer wall (302) spaced apart from the inner wall to define an annular space (304), the sheath defining a distal end and a proximal end and arranged to penetrate cardiac tissue (paragraph 45,46); a hub (122) connected to the proximal end of the sheath; an intracardiac stabilization (710) coupled to the distal end of the sheath, and an external stabilization disc (708, figure 14a,b)  slidingly positioned along the sheath (the flange can slide with respect to the tubular body, alternatively, the discs 610, 512 in figures 10a-d,12a-d can be used); wherein the cardiac tissue is sandwiched between the intracardiac stabilization and the external stabilization disc to secure the position of the sheath in the cardiac tissue (paragraph 71) but is silent about the intracardiac stabilization balloon coupled to the distal end of the sheath. If however, it would not be known that the embodiments of Parihar would be used together with respect to using the suture anchor within the annular groove, paragraph 77 does disclose the modification can be made. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the sheath of figure 6, with the suture anchor of figure 3 in order to secure the suture within the device during the medical procedure
Heinrich teaches a similar device (according access device, abstract) having a balloon (110a) coupled to an outer wall of a sheath (108) at the distal end, the balloon operable to transition between an inflated state and deflated state (paragraph 40-42) for the purpose of securing the device between tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the balloon of Heinrich as a substitute distal anchoring mechanism in the device of Parihar in order for securing the device between tissue.
As to claim 2, with the device of Parihar and Heinrich above, Parihar discloses a valve system (“duckbill valve”, paragraph 47), coupled to the hub and configured to provide hemostasis during transventricular surgery. 
As to claims 14, 15, Parihar discloses the device above but is silent about the balloon. However, Parihar does teach other similar anchoring device (712, figure 13a-c).
Heinrich teaches a similar device (according access device, abstract) having a balloon (110a) coupled to an outer wall of a sheath (108) at the distal end, the balloon operable to transition between an inflated state and deflated state (paragraph 40-42) for the purpose of securing the device between tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the balloon of Heinrich as a substitute distal anchoring mechanism in the device of Parihar in order for securing the device between tissue.
As to claim 16, with the device of Parihar and Heinrich above, Parihar teaches a stabilization disc (708) coupled to the outer wall, the stabilizing disc positioned between the heart and the hub to stabilize the sheath when the balloon is in the inflated state. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,002,557 to Hasson  in view of U.S. Patent Publication 2013/0245381 to Dang.
As to claim 6, Hasson discloses the device above but is silent about the stabilization disc includes a plurality of slots configured to receives sutures. 
Dang teaches a similar device (surgical access system, abstract), having a stabilization disc (6120) having includes a plurality of slots (6160, figure 6a,b) configured to receives sutures (paragraph 52,53) for the purpose of securing the device place once the system is situated corrected. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the suture slots of Dang with the stabilization disc of Hasson in order for purpose of securing the device place once the system is situated corrected.
Claim 6, 7, 17, 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0092985 to Parihar in view of U.S. Patent Publication 2005/0165432 to Heinrich as applied to claims 14-16 above, and further in view of U.S. Patent Publication 2013/0245381 to Dang.
As to claim 6, 17, Parihar as modified by Heinrich discloses the device above but is silent about the stabilization disc includes a plurality of slots configured to receives sutures. 
Dang teaches a similar device (surgical access system, abstract), having a stabilization disc (6120) having includes a plurality of slots (6160, figure 6a,b) configured to receives sutures (paragraph 52,53) for the purpose of securing the device place once the system is situated corrected. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the suture slots of Dang with the stabilization disc of Parihar and Heinrich in order for  purpose of securing the device place once the system is situated corrected.
As to claim 7, 18, with the device of Parihar, Heinrich and Dang above, Parihar discloses at least a portion of each purse-string suture is selectively positionable in the sheath space (figure 16a-c,4a, 6). Since the purse-string suture of claim 17 isn’t positively claimed, the sheath space is capable of allowing sutures to be selectively positionable within.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771